Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 11-12, 14-15, 18-19, 22, 24, 26, 28-29, 31 and 33-34 are pending. Claim 1 has been amended. Claims 1, 4, 11-12 and 33-34 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, Ang1-7 as an agent that increases Ang1-7 levels, and Ang1-7 as a Mas receptor agonist. Claims 14-15, 18-19, 22, 24, 26, 28-29 and 31 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4, 11-12 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. (US 2011/0033524) in view of Walther et al. (US 2011/0281805) and Kodera et al. (Breast Cancer Res. 2011; 13(3): R66).
JanZek-hawlat et al. teach a composition for the treatment of neoplasia comprising a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity (claim 1), wherein the polypeptide with ACE2 activity increases Ang1-7 levels (paras [0034], [0037]), and wherein the composition further comprises a tyrosine kinase inhibitor (para [0029]).
JanZek-hawlat et al. further teach that “[b]esides an increased concentration of AngII, its receptors AT1 and AT2 (AT1R and AT2R) are significantly overexpressed in many solid tumours. Ang II makes a significant contribution here to tumour neovascularisation and from there to tumour invasion. It also promotes mitogen-activated protein (MAP) kinase phosphorylation and VEGF secretion. Both mechanisms have been recognised as relevant in the formation and supply of solid tumours. Clinically, increased AT1R expression correlates with increased VEGF titres and a significantly reduced prognosis of survival (para [0017]).
JanZek-hawlat et al. also teach that the tumor disease is breast cancer (claim 2).
JanZek-hawlat et al. do not specifically teach that the tyrosine kinase inhibitor is the claimed VEGF tyrosine kinase inhibitor, and also do not teach the claimed “Ang1-7” (i.e. Asp-Arg-Val-Ser-Ile-His-Pro).
Walther et al. teach an Ang-(1-7) receptor agonist (claim 1), wherein the receptor agonist is a Mas receptor agonist (claim 2), wherein the receptor agonist is a peptidic agonist (claim 3), wherein the peptidic agonist is an exogenous or endogenous Ang-(1-7) peptide comprising SEQ ID NO: 1 or a derivative or analogue thereof (claim 4), and wherein the peptidic agonist is SEQ ID NO: 2, which corresponds to instantly claimed Ang1-7 (i.e. Asp-Arg-Val-Ser-Ile-His-Pro).
Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer by suppressing lymph node metastasis (page 9, left column, last para).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat et al. (i.e. Ang1-7 (which corresponds to SEQ ID NO: 1 of Walther et al.)) for the Ang1-7 receptor agonist of Walther et al. (i.e. Asp-Arg-Val-Ser-Ile-His-Pro). 
One of ordinary skill in the art would have reasonably expected the Ang1-7 receptor agonist of Walther et al. to inhibit cell proliferation and thus to be useful in the composition obvious over JanZek-hawlat et al. (used for the treatment of a neoplasia). 
Furthermore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to use sunitinib as the tyrosine kinase inhibitor because JanZek-hawlat et al. teach that an increase of VEGF (brought about by increased AngII and AT1R) correlates with a reduced prognosis of survival, and further because both JanZek-hawlat et al. and Kodera et al. are concerned with the treatment of breast cancer, and Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer.
The skilled artisan would have been motivated to use a VEGF tyrosine kinase inhibitor such as sunitinib in order to decrease VEGF and thus would have reasonably expected such reduction to correlate with an increased prognosis of survival. 
Moreover, it would have been obvious to one of ordinary skill in the art to make a composition for the treatment of neoplasia comprising a polypeptide with ACE2 activity and sunitinib and further comprising Ang 1-7 because JanZek-hawlat et al. teach that Ang 1-7 inhibits cell proliferation, and also teach that Ang II can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ. Therefore, the skilled artisan would have reasonably expected the resulting composition to increase levels of Ang 1-7 in situ (by both the increase in ACE2 as well as by Ang 1-7 itself).
With respect to claims 33-34, JanZek-hawlat et al. teach that the polypeptide with an ACE2 activity is in a soluble form (claim 9). Therefore, the skilled artisan would have been motivated to include a pharmaceutically acceptable salt to the composition obvious over the references in order to administer said composition comprising the polypeptide with an ACE2 activity (i.e. Asp-Arg-Val-Ser-Ile-His-Pro) in a soluble form.

Response to Arguments
Applicant’s arguments filed on 7/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the “[c]laimed composition is founded, at least in part, on the discovery that treatment of metastatic renal cell carcinoma (mRCC) with a VEGF tyrosine kinase inhibitor (e.g., sunitinib) and an agent that increases levels of Ang 1-7 in a murine model of human mRCC reduced tumor growth in vivo (see, for example, FIG. 1). Prior to Applicant's discovery, mRCC responses to therapy was limited and tumors eventually become resistant to conventional therapy (Applicant's Patent Publication No. 20200188473 ("'473 Publication") at 2). None of the references cited by the OA, alone or in any combination, appreciated that the claimed composition could be used for the treatment of mRCC or other cancers, particularly cancers that had developed resistance to conventional therapies ('473 Publication at 145-152). Accordingly, none of the cited references renders obvious Applicant's claimed composition”. 
Applicant’s arguments are not persuasive. 
First of all, it is noted that the claims are not drawn to specific treatment of metastatic renal cell carcinoma (mRCC). The MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claims. In the instant case, they are not. The claims are broadly drawn to combinations of a VEGF tyrosine kinase inhibitor selected from sunitinib, sorafenib, axitinib and pazopanib, and an agent that increases Ang1-7 levels selected from SEQ ID NO: 25, diminazene aceturate, almandine, NorLeu3, linear Pancyte, TXA302 and AVE0991. 
Furthermore, one of ordinary skill in the art would have been motivated to substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat et al. for the Ang1-7 receptor agonist of Walther et al. because it is obvious to substitute equivalents known for the same purpose (see MPEP 2144.06).
Moreover, the skilled artisan would have been motivated to make a composition for the treatment of neoplasia comprising a polypeptide with ACE2 activity and sunitinib and further comprising Ang 1-7 because JanZek-hawlat et al. teach that Ang 1-7 inhibits cell proliferation, and also teach that Ang II can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ. Therefore, the skilled artisan would have reasonably expected the resulting composition (which corresponds to the instantly claimed composition) to increase levels of Ang 1-7 in situ by the increase in ACE2 and Ang 1-7.
Additionally, since JanZek-hawlat et al. teach that an increase of VEGF (due to increased AngII and AT1R) correlates with a reduced prognosis of survival, and further because both JanZek-hawlat et al. and Kodera et al. are concerned with the treatment of breast cancer, and Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer, it would have been obvious to the skilled artisan to use sunitinib as the tyrosine kinase inhibitor.
Furthermore, one of ordinary skill would have been motivated to use a VEGF tyrosine kinase inhibitor, such as sunitinib, to decrease VEGF, and would have reasonably expected said VEGF reduction to correlate with an increased prognosis of survival. 

Applicant also argues that “[A] person of ordinary skill in the art ("POSA") would have had no motivation or guidance to "substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat [sic] (i.e. Ang1-7 (which corresponds to SEQ ID NO:1 of Walther et al.)) for the Ang1-7 receptor agonist of Walther et al. (i.e. Asp-Arg-Val-Ser-Ile-His-Pro)." See, OA at 5, 3. As an initial matter, contrary to the OA, the Ang1-7 receptor peptidic agonist of Janzek-hawlat has 8 amino acids and does not correspond to SEQ ID NO:1 of Walther. Janzek-hawlat states that the "specific activity of ACE2 preparations was determined by measuring the conversion of Ang II (Asp-Arg-Val-Tyr-Ile-His- Pro-Phe)." See, Janzek-hawlat at [0062]; emphasis added. However, Ang-(1-7) of SEQ ID NO: 1 of Walther is Asp-Arg-Val-Tyr-Ile-His-Pro, 7 amino acids.
Applicant’s arguments are not persuasive. 
The peptide of Janzek-hawlat consists of 7 amino acids, NOT 8 amino acids as alleged by the Applicant. Janzek-hawlat et al. clearly state that the "specific activity of ACE2 preparations was determined by measuring the conversion of Ang II (Asp-Arg-Val-Tyr-Ile-His- Pro-Phe)." The conversion of Ang II refers to the conversion of Ang II to Ang 1-7 (see Janzek-hawlat et al. at paras [0037]-[0038]).

Applicant further argues that Walther is directed to "a peptidic or non-peptidic angiotensin-(1-7) (Ang-(1-7)) receptor agonist, preferably a Mas receptor agonist, for the prevention and/or treatment of acute lung injury, preferably acute respiratory distress syndrome." See, Walther at Abstract; emphasis added. However, Janzek-hawlat states that "the present invention relates to methods of treating or preventing tumor diseases other than lung cancer comprising administering a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity." See, Janzek-hawlat at Abstract; emphasis added. Janzek-hawlat recites that the "formal exception of lung cancer from the types of tumour to be treated in accordance with the invention can be attributed to WO 2004/000367 in which the use of ACE2 for the treatment of lung diseases is described." See, Janzek-hawlat at [0025]. Additionally, Janzek-hawlat states that "[s]imilar lung damage was also known in other lung diseases, and therefore in WO 2004/000367, based on the animal model disclosed there, the use of ACE2 activity was also proposed for other lung diseases including the treatment of lung cancer. It is clear, however, that the disclosure of WO 2004/000367 does not provide any hints to a person skilled in the art that the proposed use for the treatment of lung cancer should also be extended to other tumour diseases”.
Applicant’s arguments are not persuasive.
Janzek-hawlat et al. clearly state that "the present invention relates to methods of treating or preventing tumor diseases other than lung cancer comprising administering a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity."
Therefore, in contrary to Applicant’s assertion, one of ordinary skill in the art would have been motivated to treat tumor diseases other than lung cancer.
For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658